The parties to this suit were divorced by a decree of the court of chancery March 23d 1917. Thereafter a decree for permanent alimony was made under which the petitioner was allowed the annual sum of $720 for the support and maintenance of the petitioner and the minor daughter Natalie Potter Farlee.
The petition was filed to have that allowance increased. The learned vice-chancellor, before whom the case was heard, advised an order directing the defendant to pay the petitioner the annual sum of $3,000 for her support and maintenance, and the further sum of $1,000 for the care, maintenance, education and clothing of the daughter Natalie Potter Farlee. With this part of the order we are satisfied and it is affirmed.
But as to the allowance of a counsel fee of $1,500 to the solicitor of the petitioner, we think it is excessive — from anything that appears before us in this record. The testimony *Page 250 
taken in the case covers twenty-seven pages of the printed book, together with the exhibits of nineteen printed pages. We think a counsel fee of five hundred dollars ($500) is ample.
That part of the order of the court of chancery will be modified and affirmed for $500.
With this modification the order of the court of chancery appealed from will be affirmed.
For affirmance — None.
For reversal — None.
For modification — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.